 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   ADAM ORTIZ,                                         Case No.: 18cv1058 LAB (MDD)
12                                       Petitioner,
                                                         REPORT AND
13   v.                                                  RECOMMENDATION RE: (1)
                                                         DENIAL OF HABEAS CORPUS
14   RAYMOND MADDEN, Warden,
                                                         PETITION; and (2) DENIAL OF
15                                     Respondent.       EVIDENTIARY HEARING
16
17   I.     INTRODUCTION
18          Petitioner Adam Ortiz, a state prisoner proceeding pro se with a Petition for Writ
19   of Habeas Corpus pursuant to 28 U.S.C. § 2254 (“Petition” or “Pet.”), challenges the loss
20   of custody credits resulting from a prison disciplinary hearing.1 Ortiz also asks for an
21   evidentiary hearing. (Traverse, ECF No. 18 at 4.) The Court has read and considered the
22   Petition, [ECF No. 1], the Answer and Memorandum of Points and Authorities in Support
23
24   1
       Because Ortiz is serving a determinate sentence, (see Pet., ECF No. 1), the reinstatement of his
25   forfeited custody credits would necessarily shorten the length of his confinement, and this Court has
     habeas jurisdiction over his claims. See Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc)
26   (holding that a state prisoner’s federal claims relating to imprisonment lie at “the core of habeas corpus”
     and are subject to the provisions of the Anti-terrorism and Effective Death Penalty Act (“AEDPA”) if
27   they would “necessarily lead to immediate or speedier release,” or else they challenge “any other aspect
28   of prison life” and are subject to the provisions of the Prison Litigation Reform Act and “must be
     brought, if at all, under [42 U.S.C.] § 1983.”)

                                                          1
                                                                                            18cv1058 LAB (MDD)
 1   of the Answer [ECF No. 15], the Traverse [ECF No. 18], the lodgments and other
 2   documents filed in this case, and the legal arguments presented by both parties.2 For the
 3   reasons discussed below, the Court recommends the petition be DENIED.
 4   II.    FACTUAL BACKGROUND
 5          This Court gives deference to state court findings of fact and presumes them to be
 6   correct; Petitioner may rebut the presumption of correctness, but only by clear and
 7   convincing evidence. See 28 U.S.C. § 2254(e)(1) (West 2006); see also Parle v. Fraley,
 8   506 U.S. 20, 35-36 (1992) (holding findings of historical fact, including inferences
 9   properly drawn from these facts, are entitled to statutory presumption of correctness).
10   The state appellate recounted the facts as follows:
11                 While Adam Ortiz was incarcerated at a prison in Imperial County, a
            correctional officer searched the cell Ortiz shared with another inmate and
12
            found among Ortiz’s belongings a clear plastic container that contained what
13          the officer believed were two inmate-manufactured weapons, each of which
            consisted of a narrow metal cylinder that was sharpened at one end and
14
            attached to a plastic handle at the other. The correctional officer took four
15          photographs of the weapons. Ortiz was issued a rules violation report for
            possession of a deadly weapon. (See Cal. Code Regs., tit, 15, § 3006, subd.
16
            (a).)
17
                   Before the disciplinary hearing, an investigative employee relayed
18
            written questions from Ortiz to the correctional officer about whether he
19          found the inmate-manufactured weapons in a plastic container, whether he
            confiscated the container as evidence, whether he photographed the other
20
            items in the container, and whether the weapons were assembled in the
21          container. The correctional officer responded he did not state the weapons
            were found in a clear plastic container, he did not recall whether he
22
            confiscated the container as evidence, he did not photograph the other items
23          in the container, and the components of the weapons were inside the
            container ready for assembly.
24
25                At the disciplinary hearing, Ortiz pled not guilty. He admitted the
            items were his, but denied they were weapons, and claimed he used them to
26
27
     2
28    Page numbers for docketed materials cited in this Report and Recommendation refer to those imprinted
     by the court’s electronic case filing system

                                                       2
                                                                                       18cv1058 LAB (MDD)
 1          remove screws from wall sockets and a television and “to get into the wall”
            where he had hidden a cell phone. Based on the rules violation report, the
 2
            photographs of the weapons, the correctional officers’ answers to Ortiz’s
 3          written questions, and Ortiz’s statements at the hearing, the disciplinary
            hearing officer found Ortiz guilty and assessed a forfeiture of 360 days of
 4
            conduct credits.
 5
 6   (Lodgment No. 5, ECF No. 17-5 at 1-2.)
 7   III.   PROCEDURAL BACKGROUND
 8          After being found guilty of a rules violation, Ortiz administratively appealed his
 9   conviction through the California Department of Corrections and was denied relief. (Pet.,
10   ECF No. 1 at 33-72.) Ortiz filed a petition for writ of habeas corpus challenging the
11   results of his disciplinary hearing in the Imperial County Superior Court. (Lodgment
12   Nos. 3, ECF Nos. 17-3.) The superior court denied the petition in a written, unpublished
13   opinion. (Lodgment No. 4, ECF No. 17-4.) Ortiz then filed a petition for writ of habeas
14   corpus in the California Court of Appeal, which denied the petition in a written,
15   unpublished opinion. (Lodgment No. 2, 5, ECF No. 17-2, 17-5.) Ortiz thereafter filed a
16   petition in the California Supreme Court, which denied the petition without citation of
17   authority. (Lodgment Nos. 6-7, ECF Nos. 17-6–17-7.)
18          Ortiz filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the
19   United States District Court for the Central District of California on May 14, 2018. (ECF
20   No. 1.) On May 25, 2018, the case was transferred to this Court. (ECF No. 4.)
21   Respondent filed an Answer on October 10, 2018. (ECF No. 15.) Ortiz filed a Traverse
22   on November 5, 2018. (ECF No. 18.)
23   IV.    DISCUSSION
24          Ortiz contends his prison disciplinary decision violated his due process rights
25   because there were conflicts between what the corrections officer who searched his cell
26   wrote in his report and the officer’s responses to Ortiz’s written questions. In addition,
27   Ortiz claims the hearing officer did not consider his explanation that the alleged weapon
28   ///

                                                   3
                                                                                18cv1058 LAB (MDD)
 1   found in his cell was actually used to access a cell phone Ortiz had hidden in his cell.
 2   (Pet., ECF No. 1 at 17-19.)
 3         A. Standard of Review
 4         This Petition is governed by the provisions of the Antiterrorism and Effective
 5   Death Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320 (1997).
 6   Under AEDPA, a habeas petition will not be granted with respect to any claim
 7   adjudicated on the merits by the state court unless that adjudication: (1) resulted in a
 8   decision that was contrary to, or involved an unreasonable application of clearly
 9   established federal law; or (2) resulted in a decision that was based on an unreasonable
10   determination of the facts in light of the evidence presented at the state court proceeding.
11   28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 8 (2002). In deciding a state prisoner’s
12   habeas petition, a federal court is not called upon to decide whether it agrees with the
13   state court’s determination; rather, the court applies an extraordinarily deferential review,
14   inquiring only whether the state court’s decision was objectively unreasonable. See
15   Yarborough v. Gentry, 540 U.S. 1, 4 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th
16   Cir. 2004).
17         A federal habeas court may grant relief under the “contrary to” clause if the state
18   court applied a rule different from the governing law set forth in Supreme Court cases, or
19   if it decided a case differently than the Supreme Court on a set of materially
20   indistinguishable facts. See Bell v. Cone, 535 U.S. 685, 694 (2002). The court may grant
21   relief under the “unreasonable application” clause if the state court correctly identified
22   the governing legal principle from Supreme Court decisions but unreasonably applied
23   those decisions to the facts of a particular case. Id. Additionally, the “unreasonable
24   application” clause requires that the state court decision be more than incorrect or
25   erroneous; to warrant habeas relief, the state court’s application of clearly established
26   federal law must be “objectively unreasonable.” See Lockyer v. Andrade, 538 U.S. 63, 75
27   (2003). The Court may also grant relief if the state court’s decision was based on an
28   unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2).

                                                   4
                                                                                 18cv1058 LAB (MDD)
 1         Where there is no reasoned decision from the state’s highest court, the Court
 2   “looks through” to the last reasoned state court decision and presumes it provides the
 3   basis for the higher court’s denial of a claim or claims. See Ylst v. Nunnemaker, 501 U.S.
 4   797, 805-06 (1991). If the dispositive state court order does not “furnish a basis for its
 5   reasoning,” federal habeas courts must conduct an independent review of the record to
 6   determine whether the state court’s decision is contrary to, or an unreasonable application
 7   of, clearly established Supreme Court law. See Delgado v. Lewis, 223 F.3d 976, 982 (9th
 8   Cir. 2000) (overruled on other grounds by Andrade, 538 U.S. at 75-76); accord Himes v.
 9   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). Clearly established federal law, for
10   purposes of § 2254(d), means “the governing principle or principles set forth by the
11   Supreme Court at the time the state court renders its decision.” Andrade, 538 U.S. at 72.
12         B. Analysis
13         Ortiz contends his federal due process rights to a fair hearing were violated when
14   the hearing officer found him guilty despite conflicts between statements made by the
15   correctional officer in his report and his answers to questions posed to him by Ortiz.
16   (Pet., ECF No. 1 at 18-19.) Specifically, Ortiz claims that the hearing officer “did not
17   consider the significant conflicts to determine if the allege[d] weapons were actually
18   assembled when they were discovered and/or if c/o J. Ramirez assembled them himself”
19   before taking photographs of them. (Id. at 19.) Ortiz also claims the hearing officer did
20   not consider the conflict between c/o J. Ramiriez’s report, in which he stated he found the
21   weapons in a clear plastic container, and his testimony at the disciplinary hearing when
22   he denied finding the weapons inside the plastic container. (Id. at 18.) Ortiz also argues
23   that the hearing was unfair because the hearing officer “failed to consider [Ortiz’s]
24   explanation of the contraband’s intended use but instead relied on [Ortiz’s] past conduct
25   to establish a guilty finding.” (Id. at 18.) Respondent contends the state court’s
26   resolution of Ortiz’s due process claims was neither contrary to, nor an unreasonable
27   application of, clearly established Supreme Court law. (Answer, ECF No. 15.)
28   ///

                                                   5
                                                                                 18cv1058 LAB (MDD)
 1         After exhausting his administrative remedies, Ortiz raised his claims in a petition
 2   for review filed in the California Supreme Court. (Lodgment No. 6, ECF No. 17-6.) The
 3   California Supreme Court denied the petition without citation of authority, and thus this
 4   Court must “look through” to the state appellate court’s opinion to determine whether the
 5   denial of Ortiz’s claims were contrary to, or an unreasonable application of, clearly
 6   established Supreme Court law or was based on an unreasonable determination of the
 7   facts. Ylst, 501 U.S. at 805-06. The state appellate court wrote:
 8                 Ortiz is not entitled to habeas corpus relief. “[D]ue process in this
           context requires only that there be some evidence to support the findings
 9
           made in the disciplinary hearing.” (Superintendent v. Hill (1985) 472 U.S.
10         445, 457, italics added; accord, In re Zepeda (2006) 141 Cal. App. 4th 1493,
           1498.) The report of the correctional officer that he found in Ortiz’s prison
11
           cell two sharpened metal cylinders and plastic handles that obviously could
12         be assembled into stabbing devices, the photographs of those items, and
           Ortiz’s admission the items were his, constitute “some evidence” that he
13
           violated the prison regulation forbidding inmates to “possess or have under
14         their control or constructive possession any weapons.” (Cal. Code Regs., tit.
           15, § 3006, subd. (a).) Neither the discrepancy in the correctional officer’s
15
           statements about whether he found the items inside a plastic container nor
16         Ortiz’s statements he used those items not as weapons but as screwdrivers
           “change the analysis under Hill. Hill emphasizes that the reviewing court is
17
           not to engage in an ‘examination of the entire record’ or ‘weighing of the
18         [conflicting] evidence.’’ [Citation.] Rather the narrow role assigned to the
           reviewing court is solely to determine whether there is ‘any evidence in the
19
           record that could support the conclusion reached by the disciplinary board.’
20         [Citation.] Here, there is such evidence, even if, as [Ortiz] contends, there is
           other evidence that supports his assertion of innocence.” (In re Zepeda,
21
           supra, at p. 1500.) The violation of which Ortiz was found guilty subjected
22         him to a forfeiture of up to 360 days of conduct credits. (Cal. Code Regs.,
           tit. 15, § 3323, subd. (b)(8).) He has established no due process violation.
23
24                The petition is denied.
25   (Lodgment No. 5, ECF No. 17-5 at 2.)
26         In Superintendent v. Hill, 472 U.S. 445 (1985), the United States Supreme Court
27   held that in the context of the revocation of good time credits, “the requirements of due
28   process are satisfied if some evidence supports the decision by the prison disciplinary

                                                  6
                                                                                18cv1058 LAB (MDD)
 1   board to revoke good time credits. This standard is met if ‘there was some evidence from
 2   which the conclusion of the administrative tribunal could be deduced . . . .’” Hill, 472
 3   U.S. at 455, quoting United States ex. Rel. Vajtauer v. Commissioner of Immigration, 273
 4   U.S. 103, 104 (1927); see also Wolff v. McDonnell, 418 U.S. 539, 558 (1974) (holding
 5   that federal due process requires procedural protections before a prisoner can be deprived
 6   of a state-created liberty interest in good time custody credits). Even a single piece of
 7   evidence may be sufficient to meet the Hill standard, provided it has “sufficient indicia of
 8   reliability.” Bruce v. Ylst, 351 F.3d 1283, 1288 (9th Cir. 2003). In Ortiz’s case, there
 9   was, at a minimum, “some evidence” to support the disciplinary hearing’s findings and
10   the loss of custody credits.
11         The following evidence was presented at the disciplinary hearing. On December
12   30 2016, C/O J. Ramirez, together with C/O J. Barnett, conducted a search of Ortiz’s cell.
13   (Pet., ECF No. 1 at 49.) Ramirez wrote in his report of the search that he “discovered a
14   clear plastic container with two (2) inmate manufactured weapons in it easily accessible
15   to both inmates . . . .” (Id.) Ramirez took four photographs of the weapons. (Id.; see
16   also id. at 31.) Ramirez reported that one weapon was “made of round metal measuring
17   approximately 4” in length, and approximately 1/2” in width,” and the other was “2 3/4”
18   in length and 1/2” in width . . . .” (Pet., ECF No. 1 at 49.)
19         Ortiz offered the following statement at the hearing: “I’m not going to deny it
20   wasn’t my shit but it was not a weapon because it was not used for that. There was a
21   cellphone in the wall and that’s what I used to get into the wall.” (Id. at 40.) When
22   questioned by the hearing officer, Ortiz explained the items were used to “open screws on
23   TVs and whatever,” and “to open the wall socket” where a cell phone was hidden. (Id.)
24   When asked, Ortiz also stated the plastic and metal pieces did not fit together “without
25   force.” (Id.)
26         Ortiz was permitted to submit written questions to Ramirez. Ortiz asked Ramirez
27   whether he had stated in his report that the alleged weapons were found in a clear plastic
28   container, and Ramirez responded, “No.” (Id. at 41.) Ramirez did not recall whether he

                                                   7
                                                                                18cv1058 LAB (MDD)
 1   had placed the plastic container into evidence along with the suspected weapons, and
 2   answered “no” when asked whether he had taken pictures of other items that were inside
 3   the plastic container. (Id.) Ramirez also confirmed that the pieces of the alleged
 4   weapons “were inside the plastic container ready to be assembled together.” (Id.) At the
 5   conclusion of the hearing, the Senior Hearing Officer concluded that Ortiz was guilty of
 6   possession of a deadly weapon. (Id. at 44.)
 7         Given the evidence presented at the hearing, the Senior Hearing Officer’s finding
 8   was supported by “some evidence.” Hill, 472 U.S. at 456. Ortiz contends the hearing
 9   violated his federal due process rights because Ramirez gave conflicting accounts of how
10   the alleged weapons were stored when he found them and the Senior Hearing Officer did
11   not properly credit his claim that the items found in his cell were not weapons. (Pet.,
12   ECF No. 1 at 17-19.) In its review of Ortiz’s disciplinary hearing, however, this Court is
13   not permitted to “make its own assessment of the credibility of witnesses or reweigh the
14   evidence.” Hill, 472 U.S. at 457; Cato v. Rushen, 824 F.2d 703, 705 (9th Cir. 1987).
15   “Ascertaining whether [the some evidence] standard is satisfied does not require
16   examination of the entire record, independent assessment of the credibility of witnesses,
17   or weighing of the evidence. Instead, the relevant question is whether there is any
18   evidence in the record that could support the conclusion reached by the disciplinary
19   board.” Hill, 472 U.S. at 455-56. Here, the evidence provided by C/O Ramirez was
20   sufficient to satisfy the “some evidence” standard.
21         “The fundamental fairness guaranteed by the Due Process Clause does not require
22   courts to set aside decisions of prison administrators that have some basis in fact.” Id. at
23   456. The state court’s denial of Ortiz’s claims was neither contrary to, nor an
24   unreasonable application of, clearly established Supreme Court law. Yarborough, 540
25   U.S. at 4. Nor was it based on an unreasonable determination of the facts. 28 U.S.C.
26   § 2254. Ortiz is not entitled to relief.
27   ///
28   ///

                                                   8
                                                                                18cv1058 LAB (MDD)
 1         C. Request for an Evidentiary Hearing
 2         Oritz asks for an evidentiary hearing in his case. (Traverse, ECF No. 18 at 4.)
 3   Evidentiary hearings in § 2254 cases are governed by AEDPA, which “substantially
 4   restricts the district court’s discretion to grant an evidentiary hearing.” Baja v.
 5   Ducharme, 187 F.3d 1075, 1077 (9th Cir. 1999). The provisions of 28 U.S.C.
 6   § 2254(e)(2) control this decision:
 7         (2) If the applicant has failed to develop the factual basis of a claim in State
           court proceedings, the court shall not hold an evidentiary hearing on the
 8
           claim unless the applicant shows that --
 9
                  (A) the claim relies on --
10
11                       (i) a new rule of constitutional law, made retroactive to cases on
                  collateral review by the Supreme Court, that was previously
12
                  unavailable; or
13
                        (ii) a factual predicate that could not have been previously
14
                  discovered through the exercise of due diligence; and
15
                  (B) the facts underlying the claim would be sufficient to establish by
16
           clear and convincing evidence that but for constitutional error, no reasonable
17         factfinder would have found the applicant guilty of the underlying offense.
18   28 U.S.C.A. § 2254(e)(2) (West 2006).
19         In deciding whether to grant an evidentiary hearing, the court must first determine
20   whether a factual basis exists in the record to decide Petitioner’s claims. Insyxiengmay v.
21   Morgan, 403 F.3d 657, 669 (9th Cir. 2005) (quoting Baja, 187 F.3d at 1078). Where the
22   issues raised by the Petitioner can be resolved by reference to the state court record, no
23   evidentiary hearing is required. Cullen v. Pinholster, 563 U.S. 170, 183 (2011). If not,
24   the court must “ascertain whether the petitioner has “failed to develop the factual basis of
25   a claim in State court.” Insyxiengmay, 403 F.3d at 670, quoting Baja, 187 F.3d at 1078
26   (internal quotation marks omitted). A failure to develop the factual basis of a claim in
27   state court implies some “lack of diligence, or some greater fault, attributable to the
28   prisoner or the prisoner’s counsel.” See Williams v. Taylor, 529 U.S. 420, 432 (2000).

                                                    9
                                                                                  18cv1058 LAB (MDD)
 1   The Supreme Court has said that “[d]iligence will require in the usual case that the
 2   prisoner, at a minimum, seek an evidentiary hearing in state court in the manner
 3   prescribed by state law.” Id. at 437. As discussed above, Ortiz’s claims can be resolved
 4   by reference to the state court record. Moreover, Ortiz did not seek an evidentiary
 5   hearing in state court. (Lodgment Nos. 2-3, ECF Nos. 17-2, 17-3.)
 6         Further, the Supreme Court in Pinholster held that where habeas claims have been
 7   decided on their merits in state court, a federal court’s review must be confined to the
 8   record that was before the state court. 563 U.S. at 181-82. Ortiz can only proceed to
 9   develop additional evidence in federal court if either § 2254(d)(1) or (d)(2) are first
10   satisfied. See Sully v. Ayers, 725 F.3d 1057, 1075 (9th Cir. 2013) (stating that “an
11   evidentiary hearing is pointless once the district court has determined that § 2254(d)
12   precludes habeas relief[]” (citing Pinholster, 563 U.S. at 203 n.20)). For all the reasons
13   discussed above, Ortiz is not entitled to federal habeas relief pursuant to § 2254(d)(1) or
14   (d)(2). Accordingly, the Court recommends Ortiz’s request for an evidentiary hearing be
15   DENIED.
16   V.    CONCLUSION
17         The Court submits this Report and Recommendation to United States District
18   Judge Larry Alan Burns under 28 U.S.C. § 636(b)(1) and Local Civil Rule HC.2 of the
19   United States District Court for the Southern District of California.
20         IT IS HEREBY RECOMMENDED that the Court issue an order: (1) approving
21   and adopting this Report and Recommendation, (2) DENYING Petitioner’s request for
22   an evidentiary hearing, and (3) directing that Judgment be entered DENYING the
23   Petition for Writ of Habeas Corpus.
24         IT IS ORDERED that no later than December 31, 2018, any party to this action
25   may file written objections with the Court and serve a copy on all parties. The document
26   should be captioned “Objections to Report and Recommendation.”
27         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
28   the Court and served on all parties no later than January 7, 2019. The parties are advised

                                                   10
                                                                                 18cv1058 LAB (MDD)
 1   that failure to file objections within the specified time may waive the right to raise those
 2   objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
 3   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991).
 4         IT IS SO ORDERED.
 5   Dated: December 17, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   11
                                                                                 18cv1058 LAB (MDD)
